Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2021 has been entered.
Response to Amendment
In the amendment filed on June 23, 2021, the following has occurred: claim(s) 1, 7-10, 13-17, and 20 have been amended. Now, claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (U.S. Patent Pre-Grant Publication No. 2019/0206565) in view of Nawana et al. (U.S. Patent Publication No. 9,700,292).
As per independent claim 1, Shelton, IV discloses a system comprising: a robotic surgical device to automatically perform a portion of a surgical procedure on a patient (See Paragraph [1444]: The robot surgical hub that can take control of the after request from the surgeon.); a machine learning engine including a training engine and a prediction engine, the training engine 
While Shelton, IV teaches a system as described above, Shelton, IV may not explicitly teach determine a robotic surgical procedure recommendation, based on the robotic surgical procedure prediction output, to the portion of the surgical procedure performed by the robotic surgical device; and output the robotic surgical procedure recommendation by intra-operatively 
Nawana teaches a system for determine a robotic surgical procedure recommendation, based on the robotic surgical procedure prediction output, to the portion of the surgical procedure performed by the robotic surgical device (See col. 44, ll. 20-65: The operation module can recommend effective treatments in view of historical surgical strategies, particular surgeon's historical performance, and/or with certain types of surgical strategies in view of multiple different surgeons' historical performance in certain types of surgeries and/or with certain types of surgical instruments.); and output the robotic surgical procedure recommendation by intra-operatively providing the robotic surgical procedure recommendation to a surgeon operating the robotic surgical device (See col. 44, ll. 8-34: The patient preparation module can be continued intra-operatively and can be used in the OR, which the Examiner is interpreting to encompass the ability to output recommendations to a surgeon.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include determine a robotic surgical procedure recommendation, based on the robotic surgical procedure prediction output, to the portion of the surgical procedure performed by the robotic surgical device; and output the robotic surgical procedure recommendation by intra-operatively providing the robotic surgical procedure recommendation to a surgeon operating the robotic surgical device as taught by Nawana. One of ordinary skill in the art before the effective
filing date of the claimed invention would have been motivated to modify Shelton, IV with
Nawana with the motivation of improving systems and methods for surgical and interventional
planning (See Background of Nawana in col. 3, ll. 58-61).
As per claim 2, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV further teaches further includes a feature determination engine to extract a plurality of features from the related prior surgical procedure information, the plurality of features including at least one action taken by the robotic surgical device and determined to be predictive of at least one corresponding outcome (See Paragraphs [1484]-[1489]: A process is described for extracting patient information and surgical procedure information to be extracted, which the Examiner is interpreting the surgical procedure information to encompass one action taken by the robotic surgical device and a corresponding outcome and the patient information and surgical procedure information encompass plurality of features.).
As per claim 3, Shelton, IV/Nawana teaches the system of claims 1-2 as described above. Shelton, IV may not explicitly teach wherein the at least one corresponding outcome is based on a patient outcome received from the patient.
Nawana teaches a system wherein the at least one corresponding outcome is based on a patient outcome received from the patient (See col. 20, 11. 54-67: Paths of an individual's medical treatment through all or part of the continuum to be compared and consolidated then applied to patients with similar symptoms to diagnose and choose the treatment that previously produced a best outcome for similarly situated patients.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include wherein the at least one corresponding outcome is based on a patient outcome received from the patient as taught by Nawana. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton, IV with Nawana with the motivation of improving systems and methods for surgical and interventional planning (See Background of Nawana in col. 3, ll. 58-61).
As per claim 4, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV may not explicitly teach wherein the instructions further cause the processor to submit a plan to a machine learning engine to receive feedback preoperatively.
Nawana teaches a system wherein the instructions further cause the processor to submit a plan to a machine learning engine to receive feedback preoperatively (See col. 56, ll. 10-42: The plan tracking module that is able to set steps for the surgical procedure to be measured against a model and can allow surgeons to continually validate the steps.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include wherein the instructions further cause the processor to submit a plan to a machine learning engine to receive feedback preoperatively as taught by Nawana. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton, IV with Nawana with the motivation of improving systems and methods for surgical and interventional planning (See Background of Nawana in col. 3, ll. 58-61).
As per claim 5, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV may not explicitly teach wherein the robotic surgical procedure recommendation is a surgeon specific recommendation.
Nawana teaches a system wherein the robotic surgical procedure recommendation is a surgeon specific recommendation (See col. 42, ll. 25-56: The scheduling module is able to consider selected surgical procedure and/or on specific requirements input by a user for the surgical procedure.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include the robotic surgical procedure recommendation is a surgeon specific recommendation as taught by Nawana. 
As per claim 6, Shelton, IV/Nawana teaches the system of claims 1 and 5 as described above. Shelton, IV may not explicitly teach wherein the surgeon specific recommendation is based on surgeon preferences.
Nawana teaches a system wherein the surgeon specific recommendation is based on surgeon preferences (See col. 42, ll. 25-56: The scheduling module is able to consider selected surgical procedure and/or on specific requirements input by a user for the surgical procedure and specific surgeon preferences.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include surgeon specific recommendation is based on surgeon preferences as taught by Nawana. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton, IV with Nawana with the motivation of improving systems and methods for surgical and interventional planning (See Background of Nawana in col. 3, ll. 58-61).
As per claim 7, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV may not explicitly teach wherein the instructions further cause the processor to simulate the portion of the surgical procedure to determine a plurality of recommended changes, and select the robotic surgical procedure recommendation from the plurality of recommended changes based on outcome likelihoods of the plurality of recommended changes based on outcome likelihoods of the plurality of recommended changes.
Nawana teaches a system wherein the instructions further cause the processor to simulate the portion of the surgical procedure to determine a plurality of recommended changes, and select the robotic surgical procedure recommendation from the plurality of recommended changes based on outcome likelihoods of the plurality of recommended changes based on outcome likelihoods of the plurality of recommended changes (See col. 36, ll. 5-30: The pre-op module is able to simulate surgeries before performing those surgical procedures, which the examiner is interpreting to encompass the ability to simulate multiple recommended changes.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include simulate the portion of the surgical procedure to determine a plurality of recommended changes, and select the robotic surgical procedure recommendation from the plurality of recommended changes based on outcome likelihoods of the plurality of recommended changes based on outcome likelihoods of the plurality of recommended changes as taught by Nawana. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton, IV with Nawana with the motivation of improving systems and methods for surgical and interventional planning (See Background of Nawana in col. 3, ll. 58-61).
As per claim 8, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV further teaches wherein the robotic surgical device is further to perform a validation action, and wherein the instructions further cause the processor to update the robotic surgical procedure recommendation based on the validation action (See Paragraph [1577]: The situational awareness system for the surgical hub can adjust the surgical instruments for the particular context of a surgical procedure and validating actions during a surgical procedure.).
As per claim 9, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV may not explicitly teach wherein to output the robotic surgical procedure recommendation, the instructions cause the processor to output the robotic surgical procedure recommendation without surgeon input as an alert.
Nawana teaches a system wherein to output the robotic surgical procedure recommendation, the instructions cause the processor to output the robotic surgical procedure recommendation without surgeon input as an alert (See col. 56, ll. 43-52: In response to an alert, the system can allow the surgeon to access the surgical procedure planning module to modify the saved simulation for the surgical procedure, which the Examiner is interpreting to encompass outputting the recommendation is reliant on a surgeon's input.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include output the robotic surgical procedure recommendation, the instructions cause the processor to output the robotic surgical procedure recommendation without surgeon input as an alert as taught by Nawana. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton, IV with Nawana with the motivation of improving systems and methods for surgical and interventional planning (See Background of Nawana in col. 3, ll. 58-61).
As per claim 10, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV may not explicitly teach wherein to output the robotic surgical procedure recommendation, the instructions cause the processor to output the robotic surgical procedure recommendation in response to receiving a request for the robotic surgical procedure recommendation from the surgeon via a user interface.
Nawana teaches a system wherein to output the robotic surgical procedure recommendation, the instructions cause the processor to output the robotic surgical procedure recommendation in response to receiving a request for the robotic surgical procedure recommendation from the surgeon via a user interface (See col. 32, ll. 13-36: The treatment options module can be configured to suggest the one or more invasive treatment options upon request by a user.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include output the robotic surgical procedure recommendation, the instructions cause the processor to output the robotic surgical procedure recommendation in response to receiving a request for the robotic surgical procedure recommendation from the surgeon via a user interface as taught by Nawana. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton, IV with Nawana with the motivation of improving systems and methods for surgical and interventional planning (Sec Background of Nawana in col. 3, ll. 58-61).
As per claim 11, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV further teaches wherein the related prior surgical procedure information includes patient-specific information about a past procedure performed on the patient (See Paragraphs [1484] - [1489]: A process is described for extracting patient information and surgical procedure information to be extracted from an EMR database, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 12, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV may not explicitly teach wherein the related prior surgical procedure information 
Nawana teaches a system wherein the related prior surgical procedure information includes demographic-specific information corresponding to the patient, the demographic-specific information including at least one of patient size, surgical procedure type, or patient age (See col. 65, ll. 62-67 and col. 66, ll. 1-22: The OR analysis module can be configured to review data collected over multiple surgical procedures, and can be configured to group the data according to one or more factors such as performing surgeon, procedure type, patient demographic, instruments and implants used, duration, etc., the data can include parameters such as anatomic, physiologic, ergonomic, temporal, spatial, and biomechanical parameters.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include the related prior surgical procedure information includes demographic-specific information corresponding to the patient, the demographic-specific information including at least one of patient size, surgical procedure type, or patient age as taught by Nawana. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton, IV with Nawana with the motivation of improving systems and methods for surgical and interventional planning (See Background of Nawana in col. 3, ll. 58-61).
As per claim 13, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV may not explicitly teach wherein the instructions further cause the processor to output a post-operative recommendation for the patient, including a physical therapy recommendation, based on demographic-specific information.
Nawana teaches a system wherein the instructions further cause the processor to output a post- operative recommendation for the patient, including a physical therapy recommendation, based on demographic-specific information (See col. 72, ll. 32-51 and col. 73, ll. 27-44: The post-op treatment planning module can develop post-op treatment plan options to include physical therapy recommendation and the post-op treatment plan can be associated with the patient's demographics.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include output a postoperative recommendation for the patient, including a physical therapy recommendation, based on demographic-specific information as taught by Nawana. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton, IV with Nawana with the motivation of improving systems and methods for surgical and interventional planning (See Background of Nawana in col. 3, ll. 58-61).
As per claim 14, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV further teaches a system wherein the instructions further cause the processor to: store anonymized data related to the action taken by the robotic surgical device on a first server (See Paragraph [1543]: Collected paired data sets arc recorded and stored in the cloud storage anonymously.); receive a code entered by the patient (See Paragraph [2014]: Each surgical hub can have associated unique credentials such as username, password, and other suitable security credentials, which the Examiner is interpreting to encompass entering a code.); pull the anonymized data onto a second server (See Paragraph [1545]: The memory storing instructions executable by the processor to receive a first data set associated with a surgical procedure, receive a second data set from a second source, the second data set associated with the efficacy of the surgical procedure, anonymize the first and second data sets by removing information that 
As per claim 15, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV may not explicitly teach wherein the instructions further cause the processor to determine a plurality of recommendations, each having a corresponding action and confidence score, and select the robotic surgical procedure recommendation from the plurality of recommendations based on the confidence score of the robotic surgical procedure recommendation.
Nawana teaches a system wherein the instructions further cause the processor to determine a plurality of recommendations, each having a corresponding action and confidence score, and select the robotic surgical procedure recommendation from the plurality of recommendations based on the confidence score of the robotic surgical procedure recommendation (See col. 9, ll. 2-33: The plurality of recommended invasive treatments can be provided with a level of confidence of success based at least on historical outcomes of the invasive treatments based on a comparison of a plurality of attributes associated with the patient and a plurality of attributes associated with the invasive treatment.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Shelton, IV to include determine a plurality of recommendations, each having a corresponding action and confidence score, and select the robotic surgical procedure 
As per claim 16, Shelton, IV/Nawana teaches the system of claim 1 as described above. Shelton, IV further teaches wherein the robotic surgical procedure recommendation includes recommending the next action, and wherein the robotic surgical device is further to perform the next action after receiving confirmation from the surgeon (See Paragraph [2271]: The situational awareness module can be configured to determine and/or confirm a step in a surgical procedure and/or suggest a particular surgical action based on information received from various sources, which the Examiner is interpreting the situational awareness module confirming the step to encompass receiving confirmation from the surgeon.).
As per independent claim 17, Shelton, IV discloses a method comprising: generating a machine learning model based on related prior surgical procedure information (See Paragraph [1566]: The machine learning system, or pattern recognition system has been trained on training data to correlate various inputs to corresponding contextual information regarding a surgical procedure, which the Examiner is interpreting to encompass the claimed portion.); performing, with a robotic surgical device, a portion of the surgical procedure on a patient (See Paragraph [1577]: A process is described that is executed by the situational awareness system for the surgical hub that improves surgeons’ efficiency in performing surgical procedures by automatically suggesting next step, providing data, and adjusting displays and other modular devices according to the specific context of the procedure, which the Examiner is interpreting to 
While Shelton, IV teaches a method as described above, Shelton, IV may not explicitly teach determining a robotic surgical procedure recommendation, based on the robotic surgical procedure prediction output, to the portion of the surgical procedure performed by the robotic surgical device; and outputting the robotic surgical procedure recommendation by intra-operatively displaying the robotic surgical procedure recommendation to a surgeon operating the robotic surgical device on a display device.
Nawana teaches a method for determining a robotic surgical procedure recommendation, based on the robotic surgical procedure prediction output, to the portion of the surgical procedure performed by the robotic surgical device (See col. 44, ll. 20-65: The operation module can 
As per claim 18, Shelton, IV/Nawana teaches the method of claim 17 as described above. Shelton, IV further teaches further comprising training a machine learning engine using a plurality of features at a feature determination engine extracted from the related prior surgical procedure information, the plurality of features including at least one action taken by the robotic surgical device and determined to be predictive of at least one corresponding outcome (See 
As per claim 19, Shelton, IV/Nawana teaches the method of claims 17-18 as described above. Shelton, IV may not explicitly teach wherein the at least one corresponding outcome is based on a patient outcome received from the patient.
Nawana teaches a method wherein the at least one corresponding outcome is based on a patient outcome received from the patient (See col. 20, ll. 54-67: Paths of an individual's medical treatment through all or part of the continuum to be compared and consolidated then applied to patients with similar symptoms to diagnose and choose the treatment that previously produced a best outcome for similarly situated patients.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Shelton, IV to include the at least one corresponding outcome is based on a patient outcome received from the patient as taught by Nawana. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton, IV with Nawana with the motivation of improving systems and methods for surgical and interventional planning (See Background of Nawana in col. 3, ll. 58-61).
As per claim 20, Shelton, IV/Nawana teaches the method of claim 17 as described above. Shelton, IV further teaches further comprising: storing anonymized data related to the action taken by the robotic surgical device on a first server (See Paragraph [1543]: Collected paired data sets are recorded and stored in the cloud storage anonymously.); receiving a code entered by .

Response to Arguments
In the Remarks filed on June 23, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 112(b) rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner agrees that the newly added and amended claims overcome the 35 U.S.C. 112(b) rejection(s). However, the Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Shelton only discusses machine learning for generating contextual information and separately Shelton discusses a surgical hub to control a surgical device, Shelton does not disclose machine learning to generate a “robotic surgical procedure prediction output including at least one result or next action taken after the action” as recited in amended independent claim 1; (2) Shelton, alone or combined with Nawana, does not teach or suggest “generat[ing] a robotic surgical procedure prediction output at the prediction engine based on the action and the generated machine learning model, the robotic surgical procedure prediction output including at least one result or next action taken after the action,” and “determin[ing] a robotic surgical procedure recommendation, based on the robotic surgical procedure prediction output, to the portion of the surgical procedure performed by the robotic surgical device” as recited in amended independent claim 1; (3) Shelton describes suggesting a next step, but does not teach or suggest that machine learning is used to generate the suggestion of a next step and does not disclose the specific application of machine learning to generate the suggestion of a next step; (4) Shelton does not teach training a machine learning model or applying a machine learning model to generate a suggestion of a next step, Shelton, alone or combined with Nawana, does not teach or suggest “generat[ing] a robotic surgical procedure prediction output at the prediction engine based on the action and the generated machine learning model, the robotic surgical procedure prediction output including at least one result or next action taken after the action” as recited in amended independent claim 1, as Nawana describes recommendations for future surgeries or effective treatments, however Nawana’s recommendations for future surgeries or effective treatments, alone or combined with Shelton, does not teach or suggest “generat[ing] a robotic surgical procedure prediction output at the prediction engine based on the action and the generated machine learning model,” “determ[ing] a robotic surgical procedure recommendation, based on the robotic surgical procedure prediction output, to the portion of the surgical procedure performed by the robotic surgical device” or “output[ting] the robotic surgical procedure recommendation by intra-operatively providing the robotic surgical procedure recommendation to a surgeon operating the robotic surgical device” as recited in claim 1 ; (5) Shelton in combination of Nawana does not teach or suggest generating a recommendation intraoperatively, and “determ[ing] a robotic surgical procedure recommendation, based on the robotic surgical procedure prediction output, to the portion of the surgical procedure performed by the robotic surgical device”; and (6) Shelton in combination with Nawana does not teach or suggest “output[ting] the robotic surgical procedure recommendation by intra-operatively providing the robotic surgical procedure recommendation to a surgeon operating the robotic surgical device”.
In response to argument (1), the Examiner disagrees with the Applicant. The Examiner asserts that Shelton does disclose machine learning to generate a “robotic surgical procedure prediction output including at least one result or next action taken after the action” as recited in amended claim 1 as Shelton discloses in Paragraph [1589] “The contextual information that can be derived by the surgical hub from the perioperative data transmitted from the medical imaging device can include, for example, whether the procedure is a VATS procedure (based on whether 
In response to argument (2), the Examiner disagrees with the Applicant. The Examiner asserts that Shelton combined with Nawana does disclose “generat[ing] a robotic surgical procedure prediction output at the prediction engine based on the action and the generated machine learning model, the robotic surgical procedure prediction output including at least one result or next action taken after the action,” as Shelton discloses in Paragraph [1589] “The contextual information that can be derived by the surgical hub from the perioperative data transmitted from the medical imaging device can include, for example, whether the procedure is a VATS procedure (based on whether the medical imaging device is activated or paired to the surgical hub at the beginning or during the course of the procedure). Furthermore, the image or video data from the medical imaging device (or the data stream representing the video for a “determin[ing] a robotic surgical procedure recommendation, based on the robotic surgical procedure prediction output, to the portion of the surgical procedure performed by the robotic surgical device” as Nawana discloses in col. 44, ll. 20-65: The operation module can recommend effective treatments in view of historical surgical strategies, particular surgeon's historical performance, and/or with certain types of surgical strategies in view of multiple different surgeons' historical performance in certain types of surgeries and/or with certain types of surgical instruments, which the Examiner is interpreting to encompass determining a robotic surgical procedure recommendation when combined with Shelton’s teachings for utilizing robotic surgical instruments in the surgical hub (See Paragraph [1622]). The 35 U.S.C. 103 rejection(s) still stand.
In response to argument (3), the Examiner disagrees with the Applicant. The Examiner asserts that Shelton does teach that machine learning is used to generate the suggestion of a next step and does disclose the specific application of machine learning to generate the suggestion of 
In response to argument (4), the Examiner disagrees with the Applicant. The Examiner asserts that Shelton does teach training a machine learning model or applying a machine learning model to generate a suggestion of a next step, as disclosed in Paragraph [2257] that teaches that the robot can receive information regarding the surgical site, the surgical instruments, and/or the surgical procedure, and information can be utilized in the machine learning and/or decision-making process, which the Examiner interprets to be equivalent to applying a machine learning model as the decision making process is equivalent to suggesting a next step. Shelton, combined generat[ing] a robotic surgical procedure prediction output at the prediction engine based on the action and the generated machine learning model, the robotic surgical procedure prediction output including at least one result or next action taken after the action” as recited in amended independent claim 1. The Examiner asserts that  Shelton combined with Nawana does disclose “generat[ing] a robotic surgical procedure prediction output at the prediction engine based on the action and the generated machine learning model,” as argued above in argument (2), “determ[ing] a robotic surgical procedure recommendation, based on the robotic surgical procedure prediction output, to the portion of the surgical procedure performed by the robotic surgical device” as argued above in argument (3),  and “output[ting] the robotic surgical procedure recommendation by intra-operatively providing the robotic surgical procedure recommendation to a surgeon operating the robotic surgical device” as Nawana discloses in col. 44, ll. 8-34 that the patient preparation module is allowed to be utilized intra-operatively and can be used in the OR, which when combined with the surgical hub, machine learning system, and robotics of Shelton encompass outputting the robotic surgical procedure recommendation by intra-operatively providing the robotic surgical procedure recommendation to a surgeon operating the robotic surgical device as the surgeon would operate the surgical hub and the combined intra-operativity in the OR encompass the claimed portion. The 35 U.S.C. 103 rejection(s) still stand.
In response to argument (5), the Examiner disagrees with the Applicant. The Examiner asserts that Shelton in combination of Nawana does teach generating a recommendation intraoperatively as Nawana discloses in col. 44, ll. 8-34 that the patient preparation module is allowed to be utilized intra-operatively and can be used in the OR, which when combined with the surgical hub, machine learning system, and robotics of Shelton encompass outputting the determ[ing] a robotic surgical procedure recommendation, based on the robotic surgical procedure prediction output, to the portion of the surgical procedure performed by the robotic surgical device
In response (6), the Examiner disagrees with the Applicant. The Examiner asserts that Shelton in combination with Nawana does teach “output[ting] the robotic surgical procedure recommendation by intra-operatively providing the robotic surgical procedure recommendation to a surgeon operating the robotic surgical device” as Nawana discloses in col. 44, ll. 8-34 that the patient preparation module is allowed to be utilized intra-operatively and can be used in the OR, which when combined with the surgical hub, machine learning system, and robotics of Shelton encompass outputting the robotic surgical procedure recommendation by intra-operatively providing the robotic surgical procedure recommendation to a surgeon operating the robotic surgical device as the surgeon would operate the surgical hub and the combined intra-operativity in the OR encompass the claimed portion.. The 35 U.S.C. 103 rejection(s) still stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frimer et al. (U.S. Patent Pre-Grant Publication No. 2019/0008598), describes a system for identifying surgical procedures and a communicable database configured to store surgical procedures, Daley et al. (U.S. Patent Pre-Grant Publication No. 2018/0233222), describes a surgical procedure planning system and method that uses feedback loops to optimize design of future surgical preoperative plans, and Momi et al. ("ROBOt and sensors integration for computer assisted surgery and therapy"), describes the ROBOCAST project that is a system for the assistance of keyhole neurosurgery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626